Citation Nr: 1442614	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the hands and feet, to include Raynaud's disease and neuropathy (claimed as residuals of frostbite).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has denied the claim of service connection for residuals of frostbite of the feet and hands; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See e.g., November 2009 and August 2011 VA treatment records.

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

In October 2013, the Board remanded the claim for further evidentiary development.  The RO continued its previous denial in an August 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that all documents received prior to March 1, 2010 are outstanding from the VBMS file, to include the Veteran's DD-214, the representative's 21-22, and all evidence listed in the May 2010 rating decision and the February 2013 statement of the case (e.g., January 2010 Statement in Support of Claim; VA treatment records prior to August 2009; the February 2010 VA letter).  Further, prior to March 2010, all documents pertaining to the Veteran's service-connected bilateral chronic conjunctivitis with cataracts are outstanding.  The Veteran's bilateral eye disability was service-connected effective in February 1970, which indicates that records dating from the 1970s to March 2010 are outstanding from the VBMS file.  The RO/ AOJ should take all necessary steps to ensure the reconstruction of the claims file.        

The Veteran contends that he has a disability of the hands and feet that is related to service.  The Veteran reported that in service he had frostbite of the fingers, toes, nose and ear lobes.  He reports that since service he has had numbness, tingling, and burning of the fingers and toes, and in cold weather, his fingers and toes go numb, turn white, and ache.  See e.g., January 2010 VA treatment record; February 2010 claim; May 2011 Veteran statement.  

Per the Board's October 2013 remand directives, the Veteran was afforded a VA examination in June 2014, in which the Veteran reported that in the cold the tips of his fingers get white and then change back after he warms them up.  The Veteran also reported that in the cold the tips of his toes get more numb.  The examiner diagnosed the Veteran with in-service frostbite and noted the Veteran's symptoms.  However, the examiner did not provide a current diagnosis for the Veteran's symptoms.  Further, the examiner opined that there is not even minimal evidence of cold weather residuals.  This opinion is inconsistent with the evidence of record, which includes an August 2011 VA treatment record that shows an assessment of neuropathy of the fingers and toes which is "possibly related to cold injuries associated with the Korean war."  Significantly, the June 2014 VA examination was not conducted during a period when the Veteran's symptoms were active.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  For these reasons, the June 2014 VA examination is inadequate, and the Veteran should be scheduled for a new VA examination during the cold weather season to determine the nature and the etiology of a disability of the hands and feet, to include Raynaud's disease and neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all necessary steps to ensure the reconstruction of the claims file.  Associate all outstanding evidence prior to March 1, 2010, to include the Veteran's DD-214, the representative's 21-22, all evidence listed in the May 2010 rating decision and the February 2013 statement of the case (e.g., January 2010 Statement in Support of Claim; VA treatment records prior to October 2009; the February 2010 VA letter), and all evidence pertaining to the Veteran's previously service-connected bilateral chronic conjunctivitis with cataracts.  If any of these documents are unavailable, this must be clearly set forth in the VBMS file.

2. Obtain outstanding VA treatment records, to include records prior to October 2009 and records from February 2014 to present.  All records obtained must be added to the claims file.

3. Afterwards, schedule the Veteran for a VA neurological examination, with an examiner who has reviewed his entire claims file (including Virtual VA/VBMS records).

After performing all necessary tests, the examiner is asked to opine on the following:

(a) the current nature and diagnosis(es) of the Veteran's disability of the hands and feet.  

The examiner's attention is invited to the diagnoses of Raynaud's syndrome and neuropathy.  See e.g., November 2009 and August 2011 VA treatment records.

(b) whether it is at least as likely as not (a 50 percent or greater probability) that a disability of the hands and feet is etiologically related to service, to include as result of the Veteran's in-service exposure to extreme cold.  

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  All opinions must be supported by a rationale in a typewritten report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

5. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



